DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed September 12, 2019.
3. Claims 1-10 are pending and rejected, in which claim 1 is independent. 
Claim Objections
4.1. Claim 1 is objected to because of the following informalities:  
As per claim 1, the claim recites below step:
“merging the input buffer with the complex file, 
where in the merging further comprises sequentially reading a temporary block of data records into main memory from the plurality of simple files, and are compared to the records in the input buffer, and 
if a simple file within the plurality of simple files has a remaining size that is less than the size of the temporary block of data records then records in a subsequent simple file are read and fill the temporary block of data records”.
The merging step is further qualified by a “where in” and an “if” clauses. In the “where in” clause, the subject matter “are compared to the records in the input buffer” seems comparing the data records to the records in the input buffer. However, “are compared to the records in the input buffer” seems not as clear.  

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bai et al.: "ADAPTIVE MAP-REDUCE PIPELINE WITH DYNAMIC THREAD ALLOCATIONS", (United States Patent Application Publication US 20160291977 A1, filed March 30, 2015; and published October 6, 2016, hereafter "Bai"), in view of 
Hasegawa et al.: "WRITING DATA SPANNING PLURALITY OF TAPE CARTRIDGES", 

As per claim 1, Bai teaches a computer-implemented method, comprising: 
receiving, from a client device, a plurality of data records into an input buffer (See [0008], receiving, by a processor, into a first memory buffer, one or more data records from a storage. Here the memory buffer is the input buffer), 
wherein the input buffer comprises a block of main memory (See [0029], Memory buffer 301 is put into input record queue 302 (step 410). Map 303 removes an input record from input record queue 302 and processes the input record with a map( ) function that is provided by client 110 (step 412) and included in the MapReduce job. Here the memory buffer reads on one or more memory blocks), and 
wherein the input buffer acts as a queue to temporarily hold the plurality of data records (See [0029], Map pipeline 203 reads an input record (step 402), optionally compresses the record and put into memory buffer 301 (step 408). The. Memory buffer 301 is put into input record queue 302 (step 410). Here both the memory buffer and input record queue temporarily stores the records);
providing a complex file comprising a plurality of simple files (See Fig. 3 and [0030], inserts memory buffer 304 into output record queue 305. Here the memory buffer is interpreted as a simple file and output record queue the complex file), 

wherein each simple file contains independently sorted data records (See Fig. 3 and [0030], sorting the output data records in the one or more memory buffers),
wherein the plurality of simple files are sorted in total order in the complex file (See Fig. 3, [0021] and [0030], inserts sorted output memory buffer 307 into sorted output memory queue. Here the queue is a first-in-first-out queue that reads on sorted in total order); 
merging the input buffer with the complex file (See Fig. 3 and [0030], inserting memory buffer 304 into output record queue 305. Here the memory buffer teaches the input buffer and inserting teaches merging),
where in the merging further comprises sequentially reading a temporary block of data records into main memory from the plurality of simple files (See [0030] Map 303 produces an output record from the input record and inserts the output record into memory buffer 304 (step 414)).
 Bai does not explicitly teach data records being compared to are compared to the records in the input buffer, and if a simple file within the plurality of simple files has a remaining size that is less than the size of the temporary block of data records then 
However, Hasegawa teaches data records being compared to are compared to the records in the input buffer, and if a simple file within the plurality of simple files has a remaining size that is less than the size of the temporary block of data records then records in a subsequent simple file are read and fill the temporary block of data records. (See [0028], copying a file (spanning file) that is written by spanning on a plurality of tapes as segments each having a predetermined size in a tape apparatus system, using the above-mentioned writing method. This copying method includes the steps of: (e) sequentially reading data of the spanning file written on a plurality of copy-source tapes in units of copy-source segments to yield read data; (f) sequentially writing the read data of the copy-source segments onto a plurality of copy-destination tapes in units of segments; and (g) rewriting the data of the copy-source segments onto a second tape of the plurality of copy-destination tapes in the step of (f) writing the data in units of segments, in a case where a free space up to an end of a storage capacity region of a first tape of the plurality of copy-destination tapes is smaller than the predetermined size of each segment and where writing onto the first tape is thus impossible).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hasegawa's teaching with Bai reference because Bai is dedicated to programming model for processing large data sets, and Hasegawa is dedicated to writing very large data files that exceed the size of a single 

As per claim 2, Bai in view of Hasegawa teaches the computer-implemented method of claim 1, wherein the input buffer further comprises a hard disk (See Bai: [0043], disk and memory are storage media capable of storing program instructions or digital information). 

As per claim 3, Bai in view of Hasegawa teaches the computer-implemented method of claim 1, where at least one simple file in the plurality of simple files contains a plurality of holes, which are able to absorb more data records without requiring a merge (See Hasegawa: [0062]-[0064], the free space of the tape cartridge is greater than, equal to or less than a given capacity). 

5.2. Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bai, in view of Hasegawa, as applied to claims 1-3 above and further in view of 
Murase : "STORAGE EXTENT ALLOCATION METHOD FOR THIN PROVISIONING STORAGE", (United States Patent Application Publication US 20080126734 A1, filed November 29, 2006; and published May 29, 2008).


However, Murase teaches the computer-implemented method of claim 3, wherein the number of holes in the plurality of holes is obtained from a predefined percentage relative to the total number of actual data records (See Fig. 5 and [0036], an array group table 213 includes entries for an array group ID 710, free space 720, number of external storage extents in use 730, and I/O (input/output) usage ratio 740. The array group ID 710 serves to identify each of the array groups 240 on the storage system 100. Free space 720 indicates the size of free space (unallocated capacity) of each of the array groups 240. The size of the free space can be used by the thin provisioning module 200 to determine the capability to carve a certain size of storage extent from the array groups. The number of storage extents in use 730 indicates the number of storage extents that have already been carved from each array group. I/O usage ratio 740 indicates a percentage of the time that the array group is in use (i.e., executing data I/O) within a certain period of time, such as over the past hour, past day, past week, etc. The I/O usage ratio may be based on an average ratio over time or a maximum ratio over time, and indicates how busy the particular array group is. The I/O usage ratio may be measured by the storage controller 101 or by other means). 

 
As per claim 5, Bai in view of Hasegawa and further in view of Murase teaches the computer-implemented method of claim 4, wherein the plurality of holes are distributed in a uniform pattern (See Murase: Abstract, allocating the new space, the storage system obtains a designated performance level for the volume, and determines a number of storage extents lo be allocated to the volume based upon the determined performance level. The storage system also is able to take into account performance metrics for the disk drives and/or array groups when selecting locations from which to allocate the storage extents). 

5.3. Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bai, in view of Hasegawa, as applied to claims 1-3 above and further in view of 
Nishizawa et al.: "RANKING QUERY PROCESSING METHOD FOR STREAM DATA AND STREAM DATA PROCESSING SYSTEM HAVING RANKING QUERY PROCESSING MECHANISM", (United States Patent Application Publication US 20090112853 A1, filed August 8, 2008; and published April 30, 2009, hereafter “Nishizawa”).

As per claim 6, Bai in view of Hasegawa does not explicitly teach the computer-implemented method of claim 1, wherein the input buffer is a binary search tree.
However, Nishizawa teaches the computer-implemented method of claim 1, wherein the input buffer is a binary search tree (See [0060], the data structure of the ranking information holding buffer may include a binary search tree). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Nishizawa's teaching with Bai in view of Hasegawa reference because Nishizawa is dedicated to ranking calculation of continuously arriving stream data, in real time, Bai is dedicated to programming model for processing large data sets, and Hasegawa is dedicated to writing very large data files that exceed the size of a single tape media element, and the combined teaching would have enabled Bai in view of Hasegawa to processing large volumes of data arriving continuously in real time and maintaining consistency with input stream data. 

As per claim 7, Bai in view of Hasegawa and further in view of Nishizawa teaches 

5.4. Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bai, in view of Hasegawa, as applied to claims 1-3 above, and further in view of Nishizawa, as applied to claims 6-7 above, and further in view of
Rabeler et al.: "METHOD AND APPARATUS FOR UPDATING FIRMWARE", (United States Patent Application Publication US 20150154086 A1, filed December 3, 2013; and published June 4, 2015, hereafter “Rabeler”).

As per claim 8, Bai in view of Hasegawa and further in view of Nishizawa does not explicitly teach the method of claim 7, wherein the offset of an internal file is the total data size of all the internal files preceding the internal file.
However, Rabeler teaches the computer-implemented method of claim 7, wherein the offset of an internal file is the total data size of all the internal files 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Rabeler's teaching with Bai in view of Hasegawa and further in view of Nishizawa reference because Rabeler is dedicated to generating a backup file and recovering corrupted files during a firmware update, Nishizawa is dedicated to ranking calculation of continuously arriving stream data, in real time, Bai is dedicated to programming model for processing large data sets, and Hasegawa is dedicated to writing very large data files that exceed the size of a single tape media element, and the combined teaching would have enabled Bai in view of Hasegawa and further in view of Nishizawa to assign each file with respective offset for allowing files to be accessed efficiently by adding offsets to of files.

As per claim 9, Bai in view of Hasegawa and further in view of Nishizawa and Rabeler teaches the computer-implemented method of claim 8, wherein the data size is measured by the total number of records (See Rabeler: [0044], offset A is the size of the 

As per claim 10, Bai in view of Hasegawa and further in view of Nishizawa and Rabeler teaches the computer-implemented method of claim 8, wherein the data size is measured by the total number of bytes (See Rabeler: [0039], the files are concatenated together one after another with no empty or spare bytes in between so as to conserve space, however this is not strictly necessary).
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20160291977-A1.
B. U.S. Patent Application Publication US-20160139818-A1.
C. U.S. Patent Application Publication US-20080126734-A1.
D. U.S. Patent Application Publication US-20090112853-A1.
E. U.S. Patent Application Publication US-20150154086-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Conclusion
7.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 6, 2021